DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 09/24/2020, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, 13-18, 20-23, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0261296), in view of Kojima et al (US 2015/0215866).
Regarding Claim 1, Li teaches a method (Fig. 3) for millimeter wave wireless communication ([0003], 5G communication system, high-frequency communication), comprising: 
configuring a synchronization slot associated with a plurality of synchronization blocks ([0081], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes); 
configuring the plurality of synchronization blocks based at least in part on frequency-division multiplexing (FDM) ([0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different REs, and are different in frequency);
configuring a transmission of each synchronization block of the plurality of synchronization blocks based at least in part on the configured synchronization slot ([0081], at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe, which includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource elements (REs)); 
assigning a synchronization region to a first frequency portion associated with a transmission beam of each synchronization block ([0081], at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe. The synchronization subframe includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource 
assigning at least one of a data region or a control region to a second frequency portion associated with the transmission beam of each synchronization block ([0082], a part of the remaining 82 REs may be used as a physical downlink control channel (PDCCH), which is used to carry some downlink control signals such as a random access response and paging information, [0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different Res, and are different in frequency); 
assigning at least one of the data region or the control region to each synchronization block of the plurality of synchronization blocks based at least in part on the configuring the plurality of synchronization blocks ([0081-0082], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes, and at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe which includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource elements (REs), an OFDM symbol may include 100 REs, and some REs are used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an extended synchronization signal (ESS), 18 REs in the middle of each OFDM symbol may be used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an ESS, a part of the remaining 82 REs may be used as a physical downlink control channel (PDCCH), which is used to carry some downlink control signals);
transmitting, using a first transmission beam during a first portion of the synchronization slot, a synchronization signal using the synchronization region of a first synchronization block associated with the first transmission beam ([0081], OFDM symbols may be sent using beams in different directions, and 
transmitting, using the first transmission beam during the first portion of the synchronization slot, at least one of a data signal using the data region of the first synchronization block associated with the first transmission beam or control information using the control region of the first synchronization block associated with the first transmission beam to a wireless node ([0082], each type of downlink control signal may be set to occupy an RE in a fixed location, so that when receiving an OFDM symbol that carries a synchronization signal and that is sent by a high-frequency base station, the terminal device may search an RE in a corresponding location for a corresponding downlink control signal).
While Li teaches assigning at least one of the data region or the control region to each synchronization block ([0081-0082]) Li fails to teach wherein the data region or the control region spans across a duration of the synchronization region.
In the same field of endeavor, Kojima discloses wherein the data region or the control region spans across a duration of the synchronization region ([0094], Fig. 6, data frame 40 configured by combining synchronization section 410, header section 420, and payload section 430, [0097], payload section configured by combining plurality of payloads 432n (~where data payloads illustrated as spanning entirety of synchronization section)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both See Kojima [0028-0031])  
Regarding Claim 2, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches wherein configuring the transmission of each synchronization block of the plurality of synchronization blocks further comprises: identifying a transmission order associated with the synchronization slot; and transmitting each synchronization block based at least in part on the transmission order, wherein each synchronization block is transmitted at a different time ([0082], each subframe includes 14 OFDM symbols whose numbers are sequentially 0 to 13, each OFDM symbol includes a plurality of resource elements (REs), 18 REs in the middle of each OFDM symbol may be used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an ESS, each type of downlink control signal may be set to occupy an RE in a fixed location, so that when receiving an OFDM symbol that carries a synchronization signal and that is sent by a high-frequency base station, the terminal device may search an RE in a corresponding location for a corresponding downlink control signal, [0134], the downlink control channel (or the downlink control signal) and the synchronization signal may be arranged in a time division manner, for example, are placed in different OFDM symbols, and may be adjacent in time, an OFDM symbol that carries the downlink control channel (or the downlink control signal) and an OFDM symbol that carries the synchronization signal form a block, and are sent by using a same beam but in different time).  
Regarding Claim 3, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches wherein the first frequency portion and the second frequency portion of the plurality of synchronization blocks is associated with a same transmission beam 
Regarding Claim 5, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches receiving a random access channel (RACH) signal from the wireless node during a subframe associated with the transmission beam ([0091], terminal device sends a random access preamble to the base station using an uplink beam in which the synchronization signal is detected, where random access preamble sent through physical random access channel (PRACH)).  
Regarding Claim 6, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches transmitting at least one of the data signal during the data region or the control information during the control region to the wireless node ([0112-0113], a sending module 502, configured to send the one or more radio frames, where the one or more radio frames include a plurality of OFDM symbols that carry synchronization signals, each OFDM symbol that carries a synchronization signal is sent by using one or more downlink beams of the base station, in downlink beams of the plurality of OFDM symbols that carry the synchronization signals, each transmit beam of the base station is traversed, and the OFDM symbol that carries the synchronization signal further carries a downlink control signal, terminal device is provided including a receiving module configured to receive an OFDM symbol that carries a synchronization signal and that is sent by a base station by using a downlink beam aligned with the terminal device).  
Regarding Claim 7, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches wherein configuring the synchronization block further comprises: dividing at least one synchronization block of the plurality of synchronization blocks into multiple orthogonal frequency division multiplexing (OFDM) symbols based at least in part on time-division multiplexing (TDM) ([0134], the downlink control channel (or the downlink control signal) and 
Regarding Claim 8, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 7 above. Li further teaches wherein dividing the at least one synchronization block into multiple OFDM symbols based at least in part on the TDM further comprises: transmitting a synchronization channel using the multiple OFDM symbols ([0134], the downlink control channel (or the downlink control signal) and the synchronization signal may be arranged in a time division manner, for example, are placed in different OFDM symbols, and may be adjacent in time, an OFDM symbol that carries the downlink control channel (or the downlink control signal) and an OFDM symbol that carries the synchronization signal form a block, and are sent by using a same beam but in different time, [0074], one or more radio frames include a plurality of OFDM (orthogonal frequency division multiplexing) symbols that carry synchronization signals).  
Regarding Claim 9, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 8 above. Li further teaches wherein the synchronization channel comprises at least one of a physical broadcast channel (PBCH), or a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), or a combination thereof ([0082], an OFDM symbol may include 100 REs, and some REs are used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an extended synchronization signal (ESS), [0090], some RE resources in the OFDM symbol that carries the synchronization signal are set as a PBCH, to transmit the system information).  
Regarding Claim 10, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches wherein configuring the synchronization block further comprises: applying a same orthogonal frequency division multiplexing (OFDM) symbol structure for the 
Regarding Claim 13, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches wherein the control information comprises an uplink transmission grant for the wireless node ([0119], a PDCCH resource is fixed in the OFDM symbol that carries the synchronization signal, [0122], terminal device requests a dedicated PDCCH resource from the BS to transmit a downlink control signal such as a RAR or a PO, or may request a dedicated PDCCH resource to transmit downlink control signal such as an uplink grant or a resource allocation indicator).  
Regarding Claim 14,
Regarding Claim 15, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches identifying a beam pair associated with the wireless node; and assigning the beam pair to the synchronization region ([0073], transmission between a base station and different terminal devices is performed on different beam pairs, [0081], different OFDM symbols may be sent using beams in different directions, and in all OFDM symbols that carry synchronization signals, each transmit beam of the base station may be traversed, to ensure that terminal devices in different locations can receive the OFDM symbols that carry the synchronization signals).  
Regarding Claim 16, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches wherein the wireless node is preconfigured with an uplink transmission beam and a downlink reception beam ([0073], transmission between a base station and different terminal devices is performed on different beam pairs).  
Regarding Claim 17, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches transmitting the synchronization signal to the wireless node based at least in part on a periodic interval  ([0096], there are a total of 50 subframes in a 10-ms radio frame, Subframe 0 and subframe 25 are synchronization subframes, each subframe includes 14 OFDM symbols, and two subframes include a total of 28 OFDM symbols, Each OFDM symbol may be sent using a plurality of beams, and in beams corresponding to the 28 OFDM symbols, all transmit beams of the base station are traversed. In other words, the beam traversal period of the synchronization signal is a length of one radio frame).  
Regarding Claim 18, Li teaches a method (Fig. 3) for millimeter wave wireless communication ([0003], 5G communication system, high-frequency communication), comprising: 
monitoring a synchronization channel associated with a synchronization block of a synchronization slot ([0086], Fig. 3, 201, terminal device accesses a base station, and completes beam scanning and alignment and downlink synchronization with the base station, where during this process, 
receiving, using a downlink reception beam of the synchronization block during a first portion of the synchronization slot, a synchronization signal and at least one data or control information ([0113], a terminal device is provided, including: a receiving module 601, configured to receive an OFDM symbol that carries a synchronization signal and that is sent by a base station by using a downlink beam aligned with the terminal device, where the OFDM symbol that carries the synchronization signal further carries a downlink control signal; and a detection module 602, configured to detect the downlink control signal in a specified resource element location of the OFDM symbol that carries the synchronization signal), 
wherein the synchronization signal is associated with a first frequency portion of the synchronization block and the at least one of data or control information is associated with a second frequency portion of the synchronization block ([0082], 18 REs in the middle of each OFDM symbol may be used to carry a synchronization signal, a part of the remaining 82 REs may be used as a physical downlink control channel (PDCCH), which is used to carry some downlink control signals, downlink control signal may be set to occupy an RE in a fixed location, so that when receiving an OFDM symbol that carries a synchronization signal and that is sent by a high-frequency base station, the terminal device may search an RE in a corresponding location for a corresponding downlink control signal [0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different Res, and are different in frequency, [0081-0082], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes, and at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe which includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource elements (REs), an OFDM symbol may 
While Li teaches assigning at least one of the data region or the control region to each synchronization block ([0081-0082]) Li fails to teach wherein the data region or the control region spans across a duration of the synchronization region of the synchronization block.
In the same field of endeavor, Kojima discloses wherein the data region or the control region spans across a duration of the synchronization region of the synchronization block ([0094], Fig. 6, data frame 40 configured by combining synchronization section 410, header section 420, and payload section 430, [0097], payload section configured by combining plurality of payloads 432n (~where data payloads illustrated as spanning entirety of synchronization section)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both synchronization and data signals by assigning each signal type to a different frequency portion of OFDM structures in the same transmission beam, as taught in Li, to further include the data signals spanning across the duration of the synchronization signals, as taught in Kojima, in order to conserve power and reduce time required for the transmission and reception of data by including all necessary signals through the entirety of the beam. (See Kojima [0028-0031])  
Regarding Claim 20, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 18 above. Li further teaches transmitting a random access channel (RACH) signal during a subframe of an uplink transmission beam associated with the downlink reception beam ([0091], 
Regarding Claim 21, Li teaches an apparatus (Fig. 5) for millimeter wave wireless communication ([0003], 5G communication system, high-frequency communication), in a system comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor ([0153-0156], Fig. 9), to cause the apparatus to: 
configure a synchronization slot associated with a plurality of synchronization blocks ([0081], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes); 
configure the plurality of synchronization blocks based at least in part on frequency-division multiplexing (FDM) ([0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different REs, and are different in frequency);
configure a transmission of each synchronization block of the plurality of synchronization blocks based at least in part on the configured synchronization slot ([0081], at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe, which includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource elements (REs)); 
assign a synchronization region to a first frequency portion of each synchronization block ([0081], at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe. The synchronization subframe includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource elements (REs), [0082], 18 REs in the 
assign at least one of a data region or a control region to a second frequency portion of each synchronization block ([0082], a part of the remaining 82 REs may be used as a physical downlink control channel (PDCCH), which is used to carry some downlink control signals such as a random access response and paging information, [0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different Res, and are different in frequency);
assign at least one of the data region or the control region to each synchronization block of the plurality of synchronization blocks based at least in part on the configuring the plurality of synchronization blocks ([0081-0082], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes, and at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe which includes a plurality of OFDM symbols, and each OFDM symbol includes a plurality of resource elements (REs), an OFDM symbol may include 100 REs, and some REs are used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an extended synchronization signal (ESS), 18 REs in the middle of each OFDM symbol may be used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an ESS, a part of the remaining 82 REs may be used as a physical downlink control channel (PDCCH), which is used to carry some downlink control signals);Page 5 of 16
Reply to Office Action dated October 17, 2019transmit, using a first transmission beam during a first portion of the synchronization slot, a synchronization signal using the synchronization region of a first synchronization block associated with the first transmission beam ([0081], OFDM symbols may be sent using beams in different directions, and 
transmit, using the first transmission beam during the first portion of the synchronization slot, at least one of a data signal using the data region of the first synchronization block associated with the first transmission beam or control information using the control region of the first synchronization block associated with the first transmission beam to a wireless node ([0082], each type of downlink control signal may be set to occupy an RE in a fixed location, so that when receiving an OFDM symbol that carries a synchronization signal and that is sent by a high-frequency base station, the terminal device may search an RE in a corresponding location for a corresponding downlink control signal).  
While Li teaches assigning at least one of the data region or the control region to each synchronization block ([0081-0082]) Li fails to teach wherein the data region or the control region spans across a duration of the synchronization region.
In the same field of endeavor, Kojima discloses wherein the data region or the control region spans across a duration of the synchronization region ([0094], Fig. 6, data frame 40 configured by combining synchronization section 410, header section 420, and payload section 430, [0097], payload section configured by combining plurality of payloads 432n (~where data payloads illustrated as spanning entirety of synchronization section)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both synchronization and data signals by assigning each signal type to a different frequency portion of OFDM structures in the same transmission beam, as taught in Li, to further include the data signals spanning across the duration of the synchronization signals, as taught in Kojima, in order to conserve power and reduce time required for the transmission and reception of data by including all necessary signals through the entirety of the beam. (See Kojima [0028-0031])  
Regarding Claim 22, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Li further teaches wherein the instructions, when executed by the processor, are further configured to cause the apparatus to: identify a transmission order associated with the synchronization slot; and transmit each synchronization block based at least in part on the transmission order, wherein each synchronization block is transmitted at a different time ([0082], each subframe includes 14 OFDM symbols whose numbers are sequentially 0 to 13, each OFDM symbol includes a plurality of resource elements (REs), 18 REs in the middle of each OFDM symbol may be used to carry a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and an ESS, each type of downlink control signal may be set to occupy an RE in a fixed location, so that when receiving an OFDM symbol that carries a synchronization signal and that is sent by a high-frequency base 
Regarding Claim 23, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Li further teaches wherein the first frequency portion and the second frequency portion of the plurality of synchronization blocks is associated with a same transmission beam ([0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different Res, and are different in frequency).  
Regarding Claim 25, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Li further teaches wherein the instructions, when executed by the processor, are further configured to cause the apparatus to: receive a random access channel (RACH) signal from the wireless node during a subframe associated with the transmission beam ([0091], terminal device sends a random access preamble to the base station using an uplink beam in which the synchronization signal is detected, where the random access preamble sent through physical random access channel (PRACH)).  
Regarding Claim 26, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Li further teaches wherein the instructions, when executed by the processor, are further configured to cause the apparatus to: transmit at least one of the data signal during the data region or the control information during the control region to the wireless node ([0112-0113], a sending module 502, configured to send the one or more radio frames, where the one or more 
Regarding Claim 27, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Li further teaches wherein the instructions to configure the synchronization block, when executed by the processor, are further configured to cause the apparatus to: divide at least one synchronization block of the plurality of synchronization blocks into multiple orthogonal frequency division multiplexing (OFDM) symbols based at least in part on time-division multiplexing (TDM) ([0134], the downlink control channel (or the downlink control signal) and the synchronization signal may be arranged in a time division manner, for example, are placed in different OFDM symbols, and may be adjacent in time, an OFDM symbol that carries the downlink control channel (or the downlink control signal) and an OFDM symbol that carries the synchronization signal form a block, and are sent by using a same beam but in different time, [0074], one or more radio frames include a plurality of OFDM (orthogonal frequency division multiplexing) symbols that carry synchronization signals).  
Regarding Claim 28, Li teaches an apparatus (Fig. 6) for millimeter wave wireless communication ([0003], 5G communication system, high-frequency communication), in a system comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor ([0153-0156], Fig. 9), to cause the apparatus to: 
monitor a synchronization channel associated with a synchronization block of a synchronization slot ([0086], terminal device accesses a base station, and completes beam scanning and alignment and 
receive, using a downlink reception beam of the synchronization block during a first portion of the synchronization slot, a synchronization signal and at least one of data or control information ([0113], a terminal device is provided, including: a receiving module 601, configured to receive an OFDM symbol that carries a synchronization signal and that is sent by a base station by using a downlink beam aligned with the terminal device, where the OFDM symbol that carries the synchronization signal further carries a downlink control signal; and a detection module 602, configured to detect the downlink control signal in a specified resource element location of the OFDM symbol that carries the synchronization signal), 
wherein the synchronization signal is associated with a first frequency portion of the synchronization block and the at least one of data or control information is associated with a second frequency portion of the synchronization block ([0082], 18 REs in the middle of each OFDM symbol may be used to carry a synchronization signal, a part of the remaining 82 REs may be used as a physical downlink control channel (PDCCH), which is used to carry some downlink control signals, downlink control signal may be set to occupy an RE in a fixed location, so that when receiving an OFDM symbol that carries a synchronization signal and that is sent by a high-frequency base station, the terminal device may search an RE in a corresponding location for a corresponding downlink control signal [0134], both the downlink control channel or the downlink control signal and the synchronization signal are arranged in a frequency division manner, placed in a same OFDM symbol, occupying different Res, and are different in frequency, [0081-0082], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes, and at least one subframe is used for downlink 
While Li teaches assigning at least one of the data region or the control region to each synchronization block ([0081-0082]) Li fails to teach wherein the data region or the control region spans across a duration of the synchronization region of the synchronization block.
In the same field of endeavor, Kojima discloses wherein the data region or the control region spans across a duration of the synchronization region of the synchronization block ([0094], Fig. 6, data frame 40 configured by combining synchronization section 410, header section 420, and payload section 430, [0097], payload section configured by combining plurality of payloads 432n (~where data payloads illustrated as spanning entirety of synchronization section)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both synchronization and data signals by assigning each signal type to a different frequency portion of OFDM structures in the same transmission beam, as taught in Li, to further include the data signals spanning across the duration of the synchronization signals, as taught in Kojima, in order to conserve power and reduce time required for the transmission and reception of data by including all necessary signals through the entirety of the beam. (See Kojima [0028-0031])  
Regarding Claim 30, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Li further teaches wherein the instructions, when executed by the processor, are further configured to cause the apparatus to: transmit a random access channel (RACH) signal during a subframe of an uplink transmission beam associated with the downlink reception beam ([0091], terminal device sends a random access preamble to the base station using an uplink beam in which the synchronization signal is detected, where the random access preamble may be sent through a physical random access channel (PRACH)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0261296), in view of Kojima et al (US 2015/0215866), and further in view of Rahman et al (US 2014/0341310).
Regarding Claim 11, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Li further teaches configuring the synchronization block based at least in part on applying a first orthogonal frequency division multiplexing (OFDM) symbol structure to the Reply to Office Action dated October 17, 2019region and a second OFDM symbol structure to the data region or the control region ([0081-0082], a frame structure used for high-frequency communication is proposed, and may be referred to as a synchronization radio frame, a radio frame may include a plurality of subframes, and at least one subframe is used for downlink synchronization and beam scanning, and may be referred to as a synchronization subframe which includes a plurality of OFDM symbols, and each OFDM symbol includes 
The combination fails to teach wherein the first OFDM symbol structure is different from the second OFDM symbol structure.
In the same field of endeavor, Rahman teaches the first OFDM symbol structure is different from the second OFDM symbol structure ([0004], a hybrid beamforming structure is proposed for OFDM based millimeter wave systems by combining both digital and RF beamforming, where digital beamforming is applied per subcarrier before the IFFT processing at the transmitter and RF beamforming is applied per OFDM symbol in the analog domain (~application of beamforming per subcarrier produces different OFDM symbols for each carrier), [0055], for the millimeter wave cellular, a hybrid beam-forming structure (HBF) combines both RF and digital beam-forming: each RF chain is connected to an antenna array capable of RF beamforming and the input to each RF chain is from a digital precoder).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both synchronization and data signals by assigning each signal type to a different frequency portion of OFDM structures in the same transmission beam, as taught in Li, modified by Kojima, to further include applying a hybrid beamforming structures determined on a per-carrier basis where each carrier implements a different composite OFDM signal based on pre-processing and digital beamforming, as taught in Rahman, in order to maximize overall instantaneous channel capacity. (See Rahman [0004-0005])

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0261296), in view of Kojima et al (US 2015/0215866), and further in view of Maltsev et al (US 2017/0148107).
Regarding Claim 19, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 18 above. Li further teaches configuring to detect at least one of data or control information associated with the synchronization block ([0113], a terminal device is provided, including: a receiving module 601, configured to receive an OFDM symbol that carries a synchronization signal and that is sent by a base station by using a downlink beam aligned with the terminal device, where the OFDM symbol that carries the synchronization signal further carries a downlink control signal; and a detection module 602, configured to detect the downlink control signal in a specified resource element location of the OFDM symbol that carries the synchronization signal).
The combination fails to teach determining an absence of at least one of the data or control information during the synchronization block; and transitioning into a micro-sleep state based at least in part on the determining.
In the same field of endeavor, Maltsev teaches determining an absence of at least one of the data or control information during the synchronization block; and transitioning into a micro-sleep state based at least in part on the determining ([0057], components of CD 304 may sleep until receives data transmission from one of another CDs in the network or is ready to transmit data to the network (~communication device transitions to sleep mode in absence of data)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both synchronization and data signals by assigning each signal type to a different frequency portion of OFDM structures in the same transmission beam, as taught in Li, modified by Kojima, to further transition of the device into a sleep 
Regarding Claim 29, Li, as modified by Kojima, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Li further teaches wherein the instructions, when executed by the processor, are further configured to cause the apparatus to: configure to detect at least one of data or control information associated with the synchronization block ([0113], a terminal device is provided, including: a receiving module 601, configured to receive an OFDM symbol that carries a synchronization signal and that is sent by a base station by using a downlink beam aligned with the terminal device, where the OFDM symbol that carries the synchronization signal further carries a downlink control signal; and a detection module 602, configured to detect the downlink control signal in a specified resource element location of the OFDM symbol that carries the synchronization signal).
The combination fails to teach determining an absence of at least one of the data or control information during the synchronization block; and transition into a micro-sleep state based at least in part on the determining ([0057], components of CD 304 may sleep until receives data transmission from one of another CDs in the network or is ready to transmit data to the network (~communication device transitions to sleep mode in absence of data)).
In the same field of endeavor, Maltsev teaches determining an absence of at least one of the data or control information during the synchronization block; and transition into a micro-sleep state based at least in part on the determining ([0057], components of CD 304 may sleep until receives data transmission from one of another CDs in the network or is ready to transmit data to the network (~communication device transitions to sleep mode in absence of data)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamformed transmission of both synchronization and data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641